Citation Nr: 1122045	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-25 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral pes planus.

2.  Entitlement to service connection for a cervical spine disorder, to include osteophyte complex C6-7.

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of this hearing has been associated with the claims file.

These issues have been before the Board previously.  In January 2008, the Board denied the Veteran's claims concerning pes planus and a cervical spine disorder.  The Board reopened the previously denied service connection claim for a right shoulder disorder, and remanded the merits of the claim for additional development.

The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans claims (Court).  In a May 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision as to the claims pertaining to pes planus and cervical spine disorder.  The issue of a right shoulder disorder was not before the Court, as it had been remanded to the agency of original jurisdiction (AOJ) and, therefore, was not a final decision.  However, the right shoulder issue subsequently returned to the Board for further consideration. 

In October 2009, the Board remanded all three issues to the AOJ.  Further development was necessary to comply with the direction of the Joint Motion for Remand.  Additionally, the right shoulder issue was remanded for compliance with the previous Board remand directives, pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  The issues have now returned to the Board for consideration.  

Unfortunately, the two service connection claims must again be remanded to the RO for compliance with the prior remand directives, pursuant to Stegall.  In addition, in April 2011, the Veteran's representative submitted additional evidence in support of the claims, including medical records that the AOJ had not been able to obtain.  When the Board receives pertinent evidence that was not initially considered by the AOJ, the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  A waiver was not submitted in this case, and upon request for clarification in May 2011, the Veteran's representative expressly stated that the Veteran was not waiving initial consideration of the new evidence by the RO.  As such, the case must be remanded to the AOJ for review of such evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office for additional development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With respect to the increased rating claim for pes planus, the AOJ should readjudicate the claim based on all evidence of record, with consideration of the new evidence that was received after the last adjudication of the Veteran's claim.  See 38 C.F.R. §§ 20.800, 20.1304(c).

With respect to the two service connection claims, as noted in the prior remand, the Veteran asserts he injured his right shoulder and his cervical spine while playing college football in 1984.  He further asserts that he fully recovered from these injuries prior to entering service in 1990.  The Veteran argues that his current right shoulder and cervical spine disorders either developed during service, or that his pre-existing conditions were aggravated during service, resulting in his current disorders.  Additionally, the Veteran argues that his cervical spine condition is related to his right shoulder disorder. 

Based on the evidence of record, it is clear that the Veteran injured his right shoulder and cervical spine in 1984.  The Veteran reported his prior right shoulder and cervical spine injuries during his service entrance examination in November 1989, but there is conflicting evidence as to whether these injuries were symptomatic at that time.  For example, the Veteran was noted to have full range of motion and to be asymptomatic, and x-rays were interpreted as within normal limits, in November 1989.  However, in January 1990, he reported a 6-year history of right shoulder and arm pain since his football injury.  In January 1991, the Veteran was noted to have an old brachial plexus injury with excellent rehab and residual sensory/mild motor complaints.  In March 1991, the Veteran complained of neck nodules for 6 years.  The Veteran was treated for right shoulder and cervical spine symptoms several times shortly after entering service, in 1990 and 1991.  He reported no specific shoulder injury during service, just general basic training such as push-ups.  He states that he reinjured his cervical spine during basic training when he was hit in the head with a pugil stick.  There is no documented treatment for right shoulder or cervical spine symptoms during service after that time.  

The Veteran underwent right shoulder and cervical spine surgeries in 2004, and he continues to be treated for right shoulder and cervical spine disorders.  The Veteran has submitted an October 2004 letter from a private provider, Dr. J.B., in support of his service connection claims.  However, this opinion has been found insufficient to establish service connection for reasons which will not be repeated at this time.

In the October 2009 Board remand, the RO was directed to afford the Veteran VA examinations pertaining to his right shoulder and cervical spine disorders, to include an opinion as to whether such disorders were incurred or aggravated during service and whether they are related to the 1984 football injury.  Although the Veteran was afforded a VA joints examination in June 2010, the examiner did not answer all of the requested questions.  Rather, the examiner stated that he was unable to offer an opinion as to whether the Veteran's right shoulder and cervical spine disorders incurred or were developed during service without result to speculation.  The examiner did not respond to the question of aggravation.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Temporary or intermittent flare-ups during service are not sufficient to constitute aggravation unless the underlying condition, as distinguished from the symptoms, has worsened.  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Accordingly, the case must be remanded for an addendum opinion as to the question of aggravation from the previous VA examiner.  If the previous examiner is unavailable, the Veteran should be afforded a new VA examination for compliance with the previous and current remand directives.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  If the physician who conducted the June 2010 VA joints examination is available, forward the entire claims file to him for an addendum opinion.  If the previous examiner is not available, schedule the Veteran for a new VA examination concerning his claimed right shoulder and cervical spine disorders.  The entire claims folder, including a copy of the Board remands, should be made available to the examiner for review, and review of the claims must be noted in the report.  

As directed in the prior remand, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current disabilities of the cervical spine and/or right shoulder is a result of an in-service injury or condition the Veteran incurred or aggravated during his military service.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran's 1984 football injury is related to his current cervical spine disorder and/or right shoulder SLAP lesion condition.  The examiner should also respond to the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or more) that any current cervical spine and/or right shoulder disability was incurred during military service?  In answering this question, the examiner should also state whether it is as likely as not that the Veteran's 1984 football injury is related to his current cervical spine disorder and/or right shoulder disorder.

(b)  If it is not clear that either disorder was incurred during service, is it as least as likely as not (probability of 50 percent or more) that any preexisting right shoulder disorder and/or cervical spine disorder was aggravated during military service?  In other words, did either disorder permanently increase in severity beyond its normal progression as a result of service, to result in the current disability?

(c)  If any current cervical spine disability was not incurred or aggravated during service, is it at least as likely as not (probability of 50 percent or more) that such disorder was proximately caused or aggravated by the right shoulder disability?

Please provide a complete rationale for any opinion offered, with consideration of all lay and medical evidence, including but not limited to the prior VA examination reports and the October 2004 opinion from Dr. J.B.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why you cannot offer an opinion.  

2.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the VA examination addendum and/or report to ensure that they are responsive to the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record, specifically to include the additional evidence that was received after the last supplemental statement of the case (SSOC).  

4.  If the claims remain denied, issue a SSOC to the Veteran and his representative, which addresses all relevant law and all additional evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  






(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

